Citation Nr: 0216117	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-28 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of right thumb, adductor tendon injury.

(The claim of entitlement to service connection for residuals 
of right thumb, adductor tendon injury, on the merits, will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had three periods of active military service:  
August 1965 to January 1967; January 1968 to November 1970; 
and December 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision in 
which the RO continued the denial of the veteran's claim of 
service connection for residuals of right thumb, adductor 
tendon injury, on the basis that new and material evidence 
had not been submitted to reopen that claim.  The veteran 
filed a notice of disagreement in January 1995 and a 
statement of the case (SOC) was issued in February 1995.  The 
veteran submitted a substantive appeal in September 1995, and 
requested a hearing before the Board.  His hearing request 
was later withdrawn in October 1997.

The Board observes that additional evidence was received by 
the RO after the last SOC regarding the issue on appeal and 
prior to Board certification.  The evidence was reviewed and 
determined not to be pertinent to the matter on appeal. 

The Board is undertaking additional development on the issue 
of entitlement to residuals of right thumb, adductor tendon 
injury, on the merits, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In May 1976, the RO denied the veteran's claims of 
entitlement to service connection for residuals of right 
thumb, adductor tendon injury.  

2.  The veteran did not file a notice of disagreement with 
the May 1976 RO decision within one year from the date of 
mailing of notice. 

3.  Service personnel records received since the May 1976 RO 
decision (and not previously provided) are relevant to 
whether the veteran's alleged residuals of right thumb, 
adductor tendon injury were incurred in service.


CONCLUSIONS OF LAW

1.  The May 1976 decision of the RO, which denied service 
connection for residuals of right thumb, adductor tendon 
injury, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1975).

2.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to service 
connection for residuals of right thumb, adductor tendon 
injury.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the veteran filed a claim of entitlement to 
service connection for, inter alia, residuals of a right hand 
injury in service.  During the subsequent VA examination, the 
veteran explained that he injured his right thumb in a 1968 
truck accident.  On observation, the VA examiner noted a 
slightly hyperextended right thumb that was subjectively 
weaker than the left thumb.  The VA examiner diagnosed 
residuals of a sprained right thumb.  There was no evidence 
of disease or injury of the right thumb on x-ray examination.  

Service medical records were obtained and reviewed by the RO.  
There were no entrance or separation examination reports.  
According to the records, the veteran was hospitalized from 
April to June 1971 (hernioplasty) at the Tripler Army Medical 
Center (Honolulu, Hawaii).  A treatment note dated in 
September 1973 reflects that the veteran's "sprain thumb" 
was better.  An Ace bandage was recommended.  No other 
records of significant hospitalization were included in the 
service medical records.  

In May 1976, the RO denied the veteran's claim based on the 
absence of service medical evidence of the alleged 1968 
injury in service.  In a September 1987 statement submitted 
in support of an unrelated claim, the veteran described the 
alleged in-service injury of his right thumb while riding in 
a truck.  The veteran's hand became swollen and the veteran 
stated that he "went to the hospital."  The veteran added 
that he was diagnosed with an injured nerve and he was "sent 
to Japan for a month to be hospitalized."

Service personnel records were obtained in October 1987.  
Under a record of assignments, the veteran was noted to be a 
patient at HHC 249th General Hospital in June 1970.

In a January 1988 letter, the RO informed the veteran that 
new and material evidence was necessary to reopen his claim 
for service connection for a right thumb condition.  He had 
to submit evidence that described the current condition and 
demonstrated that the condition was incurred in or aggravated 
by service.  During an August 1992 VA examination for an 
unrelated claim, the veteran mentioned his right thumb injury 
when he fell from a truck in service.

In February 1993, the veteran identified the Boston VA 
Outpatient Clinical (VAOPC) as a source of treatment for his 
right thumb disorder.  The veteran stated that he underwent 
reconstructive surgery and he was unable to use his right 
hand.  In June 1993, a VA hand examination was provided.  On 
clinical interview, the veteran stated that he sustained an 
injury to his right hand after a 1959 oil accident.  On 
clinical examination, the veteran was unable to sustain any 
minimal right hand grip.  The VA examiner observed minimal 
adduction of the right thumb.  He diagnosed "Gate keeper's 
[sic]" right thumb (adductor tendon injury).  

In June 1994, the veteran's representative requested that the 
veteran's service medical records be reviewed for evidence 
linking a right thumb disorder to service.  In September 
1994, the veteran submitted a statement describing his 
alleged in-service right thumb injury.  He attached a 
consultation report from the Boston VAOPC, dated in May 1993, 
diagnosing Gamekeeper's right thumb "SC," and noting 
possible reconstructive surgery.  In treatment notes dated 
May to June 1994, the VAOPC physician associated the right 
thumb disorder with an in-service accident.  Diagnosed as a 
chronic, ulnar collateral ligament tear of the right thumb, 
the veteran stated that the injury was due to a 1968 fall 
from a truck in Vietnam.

By rating decision of September 1994, the RO determined that 
no new and material evidence was presented to reopen the 
veteran's claim of service connection for right thumb 
adductor tendon injury residuals.  The RO cited the failure 
to submit evidence that the right thumb disorder was incurred 
in or aggravated by service.  In his subsequent September 
1995 substantive appeal, the veteran stated that his "201 
file" showed that he was treated for his right thumb injury 
in service at the 429th [sic] General Hospital.

II.  Analysis

Absent a timely appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. § 5104.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a); 20.1103 (2001).  A final and binding decision 
shall not be subject to revision on the same factual basis 
except as provided by regulation.  38 C.F.R. § 3.104(a).

Although the RO found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for residuals of right thumb, adductor tendon 
injury, the Board must independently address the question.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
The Board must review all of the evidence submitted since the 
last, final disallowance in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  "New and material" evidence is relevant 
evidence that has not been previously submitted, which is 
neither cumulative nor redundant and, by itself or in 
connection with other evidence of record, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  (While 38 C.F.R. § 
3.156 has been revised, the new criteria are only applicable 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001)).  In determining 
whether newly proffered evidence is material, the credibility 
of the evidence is presumed for the limited purpose of 
ascertaining materiality.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
May 1976 RO decision that denied entitlement to service 
connection for residuals of right thumb, adductor tendon 
injury, on the merits.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1975).  (Specifically, the RO 
determined that there was no service medical evidence 
corroborative of the veteran's allegation of in-service 
injury.)  The Board finds that the May 1976 RO decision 
comprises the last, final disallowance of the claim of 
record.  Id.  The record indicates that the RO provided a 
standard notification letter regarding the May 1976 
determination, as evidenced in the January 1988 RO letter.  
No notice of disagreement within one year followed such 
notification.  The Board observes that the September 1987 
statement submitted by the veteran was the first 
communication concerning the alleged right-thumb service 
injury of record following the adverse May 1976 decision.  As 
the veteran did not submit a notice of disagreement with the 
May 1976 RO decision, that decision is the last, final 
disallowance of the claim of record.  Id. 

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of right thumb, adductor tendon injury.  Since the 
RO's May 1976 denial, much evidence has been submitted and 
obtained including, in relevant part, service personnel 
records indicating hospitalization in June 1970 at the 249th 
General Hospital.  This notation in the service personnel 
records, combined with the veteran's statements that he was 
hospitalized following his right-thumb injury, raises the 
possibility of service incurrence.  The Board finds the newly 
submitted service personnel records comprise "new and 
material" evidence for purposes of reopening.  38 C.F.R. 
§ 3.156(a) (2001).  The notation of hospitalization in June 
1970 is neither cumulative nor redundant as there was no 
report of such hospitalization in the service medical 
evidence of record.  Furthermore, assuming credibility for 
the limited purpose of ascertaining materiality, the 
veteran's statements concerning hospitalization for his right 
thumb injury may be substantiated.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Such evidence is "material" and 
of such significance that it must be considered (with the 
other evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
residuals of right thumb, adductor tendon injury.  See 
38 C.F.R. § 3.156(a).  An ultimate credibility determination 
is made properly only after reopening.  See Hadsell v. Brown, 
4 Vet. App. 208 (1993).

As a final matter, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) revised section 5103, chapter 38 of the United States 
Code, to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The United States Court of 
Appeals for Veterans Claims (CAVC) has determined that the 
duty to notify under the VCAA applies to claimants who seek 
to reopen a claim by submitting new and material evidence.  
Quartuccio v. Principi, 16 Vet. App. at 187; see 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at section 38 C.F.R. § 3.159).  The Board acknowledges that 
the veteran was not specifically notified of the evidence VA 
would attempt to obtain on his behalf.  However, as the 
disposition of the issue on appeal is in the veteran's favor, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing burdens on 
VA with no benefit flowing to the claimant).


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for residuals of right thumb, adductor 
tendon injury has been submitted.  Accordingly, to this 
extent, the appeal is granted.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

